Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,806,735. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘735 claims a method of treating NASH, an advanced stage of NAFLD, comprising administering to a human in need of the treatment a pharmaceutical composition comprising the effective amount of the compound employed herein: 5, 10, or 20 mg  per day over a period of at least 28 day, optionally with other therapeutic agents, such as silevestat, seladelpar, etc.
Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May  et al. (WO 2017/081044 A1).
May et al. teach oral pharmaceutical composition comprising 4-(4-cyano-2-thioarl)dihydropyrimidines 
    PNG
    media_image1.png
    191
    135
    media_image1.png
    Greyscale
(known from WO 2009/080199 A1 or  for treating chronic wounds. See, particularly, the abstract. Six compounds have been disclosed. Among them, the compound herein is the most preferred compound. See, particularly, page 14. Oral administration is preferred, and he dosage may be formulated into tablet, capsule, with those known pharmaceutical acceptable excipients. The administer amount is in the range of 0.1 to100 mg per day, preferably 1 to 2 mg per day. See, page 27. Thus, a tablet comprising 1 to 2 mg of the compounds herein would have been at once envisaged by one of ordinary skill in the art.
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Von Nussbaum et al. (US 2011/0034433 A1, IDS), in view of May et al. (WO 2017/081044 A1), Zang et al. (“Neutrophils play a crucial role in the early stage of Nonalcoholic steatohepatitis via neutrophil elastase in mice,” Cell Biochem Biophys, 2015, Vol. 73, pp 479-487, IDS), Mansuy-Aubert et al. (“Imbalance between neutrophil elastase and its inhibitor α1-antitrypsin in obesity alters insulin sensitivity, inflammation, and energy expenditure,” Cell  Metabolism, 2013, Vol. 17, pp 534-548, IDS) and in further view of Dai et al. (“prevalence of nonalcoholic fatty liver disease in patients with type 2 diabetes mellitus” Medicine, 2017, 96:39)
Von Nussbaum et al. teach Von Nussbaum et al teaches the compound herein employed: (4S)-4-[4-Cyano-2- (methylsulfonyl)phenyl-3,6- dimethyl-2-oxo-1 -[3-(trifluoromethyl)phenyl]-1,2,3, 4- tetrahydropyrimidine-5-carbonitrile (see example 33, [0435] to [0440]). Von Nussbaum et al further teaches the compound is a neutrophil elastase (NE) inhibitor (see [0719]). Von Nussbaum et al teaches NE inhibitors are known in the art to treat chronic obstructive pulmonary disease, acute coronary syndrome, myocardial infarction and heart failure (see [0016]).
Von Nussbaum et al. do not teach expressly the employment of compound (4S)-4-[4-Cyano-2- (methylsulfonyl)phenyl-3,6- dimethyl-2-oxo-1 -[3-(trifluoromethyl)phenyl]-1,2,3, 4- tetrahydropyrimidine-5-carbonitrile for treatment of chronic liver disease, such as nonalcoholic fatty liver disease (NAFLD), or nonalcoholic steatohepatitis (NASH).
However, Zang et al teaches that after nonalcoholic steatohepatitis (NASH) mice were treated with a neutrophil elastase (NE) inhibitor (silevestat), all the components of metabolic syndromes, including increased body weight, hyperglycemia, hyperlipidemia, and NASH-associated inflammation were attenuated (see page 480, 2" paragraph). Zang et al. suggest that neutrophil play a rule in the early stage of NASH. 
May et al. teach that teach oral pharmaceutical composition comprising 4-(4-cyano-2-thioarl)dihydropyrimidin-2-one 
    PNG
    media_image1.png
    191
    135
    media_image1.png
    Greyscale
 (known from Von Nussbaum et al. (US 2011/0034433 A1 or WO 2009/080199)) for treating chronic wounds. May teach that the 4-(4-cyano-2-thioarl)dihydropyrimidin-2-one derivatives are particularly suitable for treatment and/or prevention of disorders. The selected compounds are low-molecular-weight, non-reactive inhibitors for human neutrophil elastase which, surprisingly, show considerably better inhibition of the protease, and have unexpectedly low in vivo clearance in hypatocytes and thus improved metabolic stability.   See, particularly, the abstract, page 2, lines 19-24. Six compounds with superior NE inhibitory activity have been selected. Among them, the compound herein is the most preferred compound. See, particularly, page 14. Oral administration is preferred, and he dosage may be formulated into tablet, capsule, with those known pharmaceutical acceptable excipients. The administer amount is in the range of 0.1 to100 mg per day, preferably 1 to 2 mg per day. See, page 27. The method is particularly useful for treating diabetic patients, particularly, in combination with those known anti-diabetic drugs, such as pioglitazone. See, particularly, page 3, lines 1-22, page 17, lines 2-5, 11-13, page 19, lines 7-10, page 22, lines25-26. 
Mansuy-Aubert et al. discloses that imbalance between neutrophil (NE) and hA1AT (an endogenous NE inhibitor) lead to increase NE activity which is related to the development of insulin resistance, inflammation, weight gain, liver steatosis or fatty liver and small molecular NE inhibitor (GW311616A) would reverse such process. See, particularly, the abstract,  page 537, het last paragraph bridging to page 538, page 545, the left column. 
Dai et al. reveals that it has been known that nonalcoholic fatty liver disease (NAFLD) is highly prevalent in patients with type 2 diabetes mellitus (T2DM). See, the abstract. Dai’s analysis indicates that majority (59.67%) of T2DM patients have NAFLD.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical composition comprising compound (4S)-4-[4-Cyano-2- (methylsulfonyl)phenyl-3,6- dimethyl-2-oxo-1 -[3-(trifluoromethyl)phenyl]-1,2,3, 4- tetrahydropyrimidine-5-carbonitrile in an oral dosage form, such as tablet, with necessary pharmaceutical acceptable excipients, and to use the same for treatment of chronic liver disease, such as nonalcoholic fatty liver disease (NAFLD), or nonalcoholic steatohepatitis (NASH), particularly for those with diabetes.
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition comprising compound (4S)-4-[4-Cyano-2- (methylsulfonyl)phenyl-3,6- dimethyl-2-oxo-1 -[3-(trifluoromethyl)phenyl]-1,2,3, 4- tetrahydropyrimidine-5-carbonitrile in an oral dosage form, such as tablet, with necessary pharmaceutical acceptable excipients, and to use the same for treatment of chronic liver disease, such as nonalcoholic fatty liver disease (NAFLD), or nonalcoholic steatohepatitis (NASH), particularly for those with diabetes because the compound, as NE inhibitor, has been known to be superior to other NE inhibitor and is  treating diabetic patients. Further, NE inhibitors have been known to  be useful in treating diabetes, nonalcoholic fatty liver disease and nonalcoholic steatohepatitis. The further employment of other known NE inhibitor, such as Silevestat or GW311616A in the treatment  would have been obvious as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. The further employment of an anti-diabetic agent, such as pioglitazone would have been obvious as such agents have been known to be useful together with the NE inhibitor in treating diabetic patients. Further, as to the effective amounts and/or scheduling of the compounds in a unit dosage or being administered in the method, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Von Nussbaum et al. (US 2011/0034433 A1, IDS), in view of May et al. (WO 2017/081044 A1, IDS), Zang et al. (“Neutrophils play a crucial role in the early stage of Nonalcoholic steatohepatitis via neutrophil elastase in mice,” Cell Biochem Biophys, 2015, Vol. 73, pp 479-487, IDS), Mansuy-Aubert et al. (“Imbalance between neutrophil elastase and its inhibitor α1-antitrypsin in obesity alters insulin sensitivity, inflammation, and energy expenditure,” Cell  Metabolism, 2013, Vol. 17, pp 534-548, IDS) and in further view of Dai et al. (“prevalence of nonalcoholic fatty liver disease in patients with type 2 diabetes mellitus” Medicine, 2017, 96:39 for reasonable discussed above, and in further view of Manku et al. (US 20140186438 A1).
Von Nussbaum et al., May et al., Zang et al., Mansuy-Aubert et al. and Dai et al. as a whole do not teach the further employment of the compounds recited in claim 9, such as obeticholic acid.
However, Manku et al. teach that obeticholic acid is useful for treating non-alcoholic fatty liver disease or NASH. See, particularly, the claims.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further employ obeticholic acid in the method of treating non-alcoholic fatty liver disease and it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627